NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/653,084, which is a reissue application of U.S. Application No. 13/134,006 (hereinafter the “006 Application"), entitled COMPUTER INTERFACE EMPLOYING A MANIPULATIED OBJECT WITH ABSOLUTE POSE DETECTION COMPONENT AND A DISPLAY, which issued as U.S. Patent No. 8,553,935 (hereinafter the “935 Patent") on October 8, 2013.
The status of the claims is as follows:
Claims 22-39 are pending and examined herein.
Claims 22-39 are rejected.

I. REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection on June 8, 2022.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the Office action mailed January 10, 2022 (hereinafter the “Jan 2022 Final”) has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's amendment filed June 8, 2022 (hereinafter the “Jun 2022 Amendment”) has been entered.
 
II. STATUS OF CLAIMS
In the June 2022 Amendment, new claims 22-39 were added.  Therefore, claims 22-39 are pending and will be examined herein.  Of the newly added claims, claims 22 and 32, the independent claims, have been amended with respect to prior versions of these claims.

III. OTHER APPLICANT RESPONSES CITED HEREIN
(a) Applicant’s Amendment filed January 22, 2021 (hereinafter the “Jan 2021 Amendment”).
(b) Applicant’s Amendment filed March 25, 2021 (hereinafter the “Mar 2021 Amendment”).
(c) Applicant’s Amendment filed May 28, 2021 (hereinafter the “May 2021 Amendment”).
(d) Applicant’s Amendment filed November 10, 2021 (hereinafter the “Nov 2021 Amendment”).

IV. PRIORITY
Examiners acknowledge that the present application is a reissue of the 006 Application, now the 935 Patent.  Examiners further acknowledge the Applicant’s claim that the 006 Application is a divisional of U.S. Patent Application No. 12/586,226, filed September 18, 2009 (hereinafter the “226 Application”), now U.S. Patent No. 7,961,909, which is a continuation-in-part of U.S. Patent Application No. 12/584,402, filed September 9, 2009 (hereinafter the “402 Application”), now U.S. Patent No. 7,826,641, which is a continuation-in-part of U.S. Patent Application No. 10/769,484 filed January 30, 2004 (hereinafter the “484 Application”), now U.S. Patent No. 8,542,219 (hereinafter the “219 Patent”) and the 402 Application is a continuation-in-part of U.S. Patent Application No. of 11,591,403, filed October 31, 2006 (hereinafter the “403 Application”), now U.S. Patent No. 7,729,515, which claims priority to U.S. Provisional Application No. 60/780,937, filed March 8, 2006 (hereinafter the “937 Provisional Application”).  
However, following a review of the prosecution history of the 006 Application, the scope of the claims pending and examined herein in view of the disclosure history among the noted applications and patents, the proceedings by the PTAB in IPR2018-01032 and statements by the Applicant, Examiners do not find that the pending and examined claims are entitled to priority back to the earliest filed application on March 8, 2006, i.e., to the 937 Provisional Application, or any of the other previous applications.
For example, the claims now require the processor determining a pose of the manipulated object based on data “consisting of: 1) said light data for inferring an absolute pose of said manipulated object at times ti; and 2) said relative motion data indicative of said change in said orientation of said manipulated object between times ti; wherein said pose is determined with respect to said world coordinates.”  Furthermore, Applicant has explicitly stated “the point of the invention is not a new algorithm, but a judicious choice of light data and relative motion data indicative on of a change in orientation...”  See Amendment filed January 22, 2021, page 32.  However, following a careful review of the cross-referenced and related applications, Examiners do not find support or a disclosure of such a narrow set of data now being used as a basis for determining said pose, i.e., only the light data and the relative motion data indicative of said change in orientation in the manner now recited in the claims.  Accordingly, Examiners do not find that the pending and examined claims are entitle to priority to the prior filed related applications.1  
In view of the forgoing, Examiners conclude that the pending and examined claims do not have a priority of invention extending to the cross referenced applications in the priority claim of the 935 Patent.  Therefore, the pending and examined claims herein have a filing data extending only to the date of filing thereof, i.e., June 8, 2022, the date on which the Jun 2022 Amendment was filed.

V. CLAIM REJECTIONS – 35 U.S.C. §112 1st Paragraph
The following is a quotation of pre-AIA  35 U.S.C. §112 1st paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	New Matter/Written Description Rejections of Claims 22-39
Claims 22-39 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification of the 006 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 006 Application was filed, had possession of the claimed invention.
Regarding these claims, they recite determining the pose of said manipulated object based on data consisting of “said light data for inferring an absolute pose of said manipulated object at times ti” and “said relative motion data indicative of said change in said orientation of said manipulated object between times ti.”  Examiners first find that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931).  Thus, Examiners find first that the claims now recited exclude any data for determining pose that is not specified in the claim.  Examiners second find that the determination of pose is bifurcated, i.e., one data set, i.e., “light data” is only used at times ti and further at times between times ti, only the relative motion data indicative of a change in orientation is used, since no other pose determinations are specified in the claims.
A1.	Excluded Data from Claims
First, Examiners find that since the claims now only specify the pose determination on two items, “light data” and “relative motion data indicative of a change in orientation,” this determination specifically excludes other relative motion data from relative motion sensors, i.e., data indicative of linear velocities, data indicative of absolute position and data indicative of absolute orientation.  Examiners are unable to find support for such an exclusion of data in the 935 Patent.
As is well known in the art and as specifically stated in the 935 Patent, accelerometers typically output linear velocity, acceleration data (See 935 Patent col. 38) and further absolute orientation data (See May 2021 Amendment page 67).  Optical flow sensors typically output linear velocity and angular velocity (See 935 Patent at col. 35, line 55 to col. 36, line 14) as well as absolute orientation data (See May 2021 Amendment, page 67).  Typical magnetometers measure absolute orientation data (See May 2021 Amendment, page 67).  Finally, gyroscopes output absolute orientation data and angular velocity data (See May 2021 Amendment, page 67).  Applicant has further explicitly stated that “[t]here is no special purpose sensor and no special purpose sensor is intended by Applicant.”  See Mar 2021 Amendment page 25.  Furthermore, as stated at col. 34, lines 44-46 of the 935 Patent, “such auxiliary motion detection component tracks a relative position or movement ….”  Additionally, the 935 Patent states at col. 47, lines 33-36 “data 1016 is not absolute.  Instead, it is indicative of a change in pose (orientation and position of reference point 1012’) of wand 1012.”  These findings are further supported by the PTAB in IPR2018-01032 which found that relative motion sensors as contemplated in the 935 Patent “uses other types of relative motion data to determine pose” other than only “relative motion data indicative of a change in orientation.”  See Final Written Decision in IPR2018-01032 at page 19.
Examiners submit that there is nothing inherently ambiguous or uncertain about a negative limitation.  See MPEP §2173.05(i).  Nevertheless, Examiners further note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  See Id.  Thus, for the exclusory determination now being claimed, the 935 Patent disclosure must have support for such exclusions.
With regard to the making the determination using only those data sets now specified in the claims, Examiners find this limitation to be a negative limitation since the determination excludes “unwanted data” that is typically output from such relative motion sensors as discussed above, i.e., relative velocities, absolute position and absolute orientation.  Furthermore, Examiners are unable to find support in the 935 Patent for such exclusion of the unwanted data.  Rather Examiners find that the 935 Patent discloses on the generalities of the relative motion data from relative motion sensors and their general use in determining pose, but cannot find any specific exclusion of any portion of the data in favor of using “only” the relative motion data indicative of changes in orientation.  Finally, Examiners recognize the Applicant’s identification of Applicant’s asserted support on pages 8-10 of the Jun 2022 Amendment, however, Examiners are unable to find support the use of only “relative motion data indicative of said change in said orientation” between times ti to the specific exclusion of all other relative motion data and thus find Applicant was not in possession of the subject matter of the claims now being presented in this reissue application.  Therefore, Examiners conclude Applicant was not in possession of the specific choice of data sets now presented in the new claims and thus presentation of the new claims is new matter herein.
A2.	Bifurcated Determination Process
As found above, the claims performing the determination of pose in a bifurcated manner based on data “consisting of” said light data at times ti and said relative motion data indicative of said change in orientation between times ti.  Thus, at times ti, only the light data is used to determine pose.  Furthermore, at times between t
Following a review of the 935 Patent, Examiners find support for only a generic interpolation process.  For example, the 935 Patent states the relative motion data can be used for interpolation of motion between light data measurement times, i.e., “relative data is used to fill in relative motion information between times ti.”  See 935 Patent col. 36, lines 13-17.  
However, Examiners do not find support in the Applicant’s cited portions of the specification of support for this limitation that supports the particular interpolation method now being recited.  Examiners are unable to find a specific exclusion of the light data from the determination of pose “between times ti” as specifically noted by Applicant in its interpolation algorithm.2  The relative data is used to “fill in relative motion information between times ti,” which would imply that other data is present, i.e., the light data as well as other relative motion data, is still present. 
Furthermore, other than to simply state “relative data can is used,” Examiners are unable to find any method, process and/or algorithm of this “use” in the interpolation process between times ti.  When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP §2161.01(I).  Thus, if Applicant is filling in data between times ti using only relative motion data indicative of a change in orientation to determine pose, then Applicant via the disclosure of the 935 Patent should provide a specific algorithm illustrating necessary steps and/or flowcharts that perform the claimed function in sufficient detail to conclude Applicant possessed the claimed subject matter.  Examiners are unable to find any such algorithms or flowcharts in the 935 Patent and thus find Applicant was not in possession of the subject matter of the claims now being presented in this reissue application.  Therefore, Examiners conclude Applicant was not in possession of the interpolation processes now presented in the new claims and thus presentation of the new claims is new matter herein.

B.	Enablement Rejections of Claims 22-39
Claims 22-39 are rejected under 35 U.S.C. §112 1st Paragraph as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 22-39 recite determining the pose of said manipulated object based on data consisting of “said light data for inferring an absolute pose of said manipulated object at times ti” and “said relative motion data indicative of said change in said orientation of said manipulated object between times ti.”  Examiners find this is referring to an interpolation process in two parts: i.e., determination of pose is bifurcated, i.e., one data set, i.e., “light data” is only used at times ti and further at times between times ti, only the relative motion data is used, since no other pose determinations are specified in the claims.
Furthermore, as stated by Applicant:
The interpolation of absolute pose between measurement times t; (at which absolute pose is determined optically) does not require “combining”. Here, “determining the pose” is “based on said light data and said relative motion data” in the sense that light data is used for the optical determining of absolute pose at times t; and relative position or movement is used for interpolating between these times ti. There is no “combining” here. Here, “based on” means that the pose is interpolated with relative movement in between times ti, while absolute pose is optically determined at times t; by a technique selected from among geometric invariance, triangulation, ranging, path integration and motion analysis. [Jan 2021 Amendment page 12]

In view of the explicit claim recitations and taking in view of Applicant’s own assertions of its own interpolation method, Examiners find that the light data and the relative motion data are not combined and more specifically these data sets are not combined between times ti to determine pose, i.e., the light data is not used between times ti.  Thus, Examiners find that only the relative motion data indicative of a change in orientation is used to determine pose between times ti.
Furthermore, the pose is defined in the 935 Patent in the following manner:
An object's pose information combines the three linear displacement coordinates (x,y,z) of any reference point on the object, as well as the three inclination angles, also called the Euler angles (ϕ,θ,ψ) that describe the pitch, yaw and roll of the object. Conveniently, all parameters (x,y,z,ϕ,θ,ψ) are expressed in world coordinates to yield an absolute pose.  In some cases, alternative expressions for the inclination angles such as rotations defined by the four Caylyle-Klein angles or quaternions are more appropriate. [935 Patent col. 1, lines 46-54]

In view of the forgoing, Examiners find that the claims, as explicitly recited and in view of the specification of the 935 Patent and the Applicant’s comments, requires that the pose as determined between times ti uses only the relative motion data indicative of a change in orientation.
Based on these findings, Examiners find the issue of enablement of the claims is raised.  As found above, the pose of a movable object is defined using parameters (x,y,z,ϕ,θ,ψ).  However, the claims, as discussed above, require that the only data that is being used to determine these parameters is the relative motion data indicative of the change in orientation, i.e., (Δϕ,Δθ,Δψ).  Thus, based on this change in orientation, the position in cartesian coordinates is determined as well as the absolute orientation.  As further found above, Examiners, and thus one having ordinary skill in the art, are unable to determine from the specification of the 935 Patent how all these parameters (x,y,z,ϕ,θ,ψ) are determined from changes in orientation (Δϕ,Δθ,Δψ).  For example, how are the cartesian locations (x,y,z) determined from the changes in orientation (Δϕ,Δθ,Δψ)?
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
(A) Regarding factor A, Examiners find the claim limitation is broad in that no specific equation or algorithm is recited.  Rather the claims simple recite generically determining pose using different data sets at different time periods.  Furthermore, Applicant has stated that the data sets are not combined in any interpolation of the data sets.  Thus, the claims provide no specific guidance as to the nature of the interpolation.
(B) Regarding factor B, Examiners find that the invention is directed to complex computations from different sensor systems on a movable object.  The light based system uses a photodetector on the movable object to capture light from a plurality of light sources to form light data.  The relative motion system uses relative motion data from a relative motion sensor, such as a gyroscope, accelerometer, magnetometer, acoustic sensor, etc., also provided on the movable object.  This light data and the relative motion data are then combined within a processor to determine a pose with respect to world coordinates.
(C) Regarding factor C, Examiners find that the general idea of the invention was known in the art.  Particularly, the idea of combining the light based data and the relative motion data is known, and formed the basis of the rejection of the Patented Claims of the 935 Patent by the PTAB in IPR2018-01032.  However, considering only the relative motion data indicative of changes in orientation to determine pose in world coordinates during certain time periods is not known.
(E) Regarding factor E, Examiners find the level of predictability depends on knowledge of the equations or algorithms.  Particularly, if an equation is provided and taught, then the computations are simple by simply inputting the necessary data.  However, when no equation or algorithm is provided, how the data is combined or used in the determination as prescribed would not be possible.
(F) Regarding factor F, Examiners find the specification of the 935 Patent does not provide sufficient guidance on how to use only the relative motion data indicative of the changes in orientation and determine pose in world coordinates on the basis thereof.  While the specification states the general use of interpolation using light data and relative motion data, Examiners do not find the specific relative motion data now being used and to the exclusion of the light data, i.e., when they are not combined as asserted by Applicant.
(G) Regarding factor G, Examiners find no evidence from the 935 Patent of any working examples.  As discussed above, Examiners find that the specification does no more than generically combine light and relative motion data in an interpolation method.  Examiners do not find that any working examples of using only the relative motion data indicative of the changes in orientation to determine pose in world coordinates.  As noted above, such a working example would require an equation or algorithm that would calculate the pose which includes cartesian locations (x,y,z) from the changes in orientation (Δϕ,Δθ,Δψ).
(H) Regarding factor H, Examiners find that the level of experimentation would be high or not possible.  As discussed above, the interpolation process uses only the relative motion data indicative of the changes in orientation to determine a pose in world coordinates.  As specifically noted by Applicant, no light data is used or combined with this relative motion data.  Thus, the pose (x,y,z,ϕ,θ,ψ) would be determined only from the relative motion data indicative of changes in orientation (Δϕ,Δθ,Δψ).  Thus, the data sets (three of them) input would be insufficient to determine the pose which requires six data sets.  
After consideration of the pending and examined claims, the 935 Patent and the statements by Applicant, Examiners find that the claims are directed to a complex calculation/determination on the basis of which the specification of the 935 Patent provides little guidance therefor.  Examiners find the specification provides no specific algorithm or equation, other than to generically state “interpolation” for determining the pose of the object in world coordinates between times ti on the basis of the relative motion indicative of changes in orientation.  Furthermore, Examiners submit one having ordinary skill in the art would not be able to determine such world coordinates (x,y,z,ϕ,θ,ψ) on the basis of such a small subject of available data (Δϕ,Δθ,Δψ) as now being claim as Applicant’s invention.  Accordingly, Examiners conclude that the claims are not enabled herein.

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The two reissue declarations filed October 15, 2019 (hereinafter the "2019 Inventor Reissue Declaration” and the “2019 Assignee Reissue Declaration”) are acknowledged.  However, Examiners object to these declarations. 
First, both declarations, i.e., the 2019 Inventor Reissue Declaration and the 2019 Assignee Reissue Declaration, fail to state a proper error in the claims on which to base this reissue.  While Examiners recognize the statements in these declarations that Applicant notes “[t]he reissue application reflects the Final Written Decision of the PTAB of September 9th, 2019 and narrows the claim scope to comply therewith,” Examiners find this statement is not a proper error statement.  Following the issuance of the IPR certificate, the cancelled claims no longer exist.  Rather, a proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration with a statement of error with respect to 935 Patent identifying “a single word, phrase, or expression” from the 935 Patent that was not included therein that rendered the 935 Patent invalid or inoperative.
Furthermore, the Examiners object to the 2019 Assignee Reissue Declaration on the basis that Applicant has improperly check the box on page 2 thereof indicating that the “application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  Examiners note that the version of 37 C.F.R. §1.46 that allowed the assignee to file applications was not in force until AIA  on September 16, 2012.  Accordingly, it was not possible for 006 Application that led to the 935 Patent to be filed by Assignee under this rule and thus Examiners conclude checking this box in the 2019 Assignee Reissue Declaration was improper.

VII. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A.  	Rejections Based on Defective Oath/Declaration
Claims 22-39 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Inventor Reissue Declaration 2019 and the 2019 Assignee Reissue Declaration are set forth in the discussion above.

B.	Rejections Based on New Matter
Claims 22-39 and this reissue application as a whole are rejected under 35 U.S.C. §251 for containing new matter and further for failing the original patent requirement.  The nature of the new matter is discussed above in the rejections under pre-AIA  35 U.S.C. §112 (1st ¶).

VIII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 32-39 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “processor for…” (Claims 32-39)
A first means-plus-function phrase is recited in claim 32 (and included in each of dependent claims 33-39), which recites “a processor for…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 32 recites: 
a processor in communication with said photodetector and with said auxiliary motion detection component for:
i) 	accepting said light data from said photodetector;
ii) 	accepting from said relative motion sensor relative motion
data indicative of said change in said orientation of said
manipulated object; and
iii)	determining a pose of said manipulated object based on data			consisting of:
1) 	said light data for inferring an absolute pose of said manipulated object at times ti; and
2) 	said relative motion data indicative of said change in said orientation of said manipulated object between times t;;
wherein said pose is determined with respect to said world coordinates.

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure and/or an ambiguous structure.  Examiners further note that the specification of the 935 Patent does not define “processor” and thus the specification of the 935 Patent does not impart or disclose any specific structure for the phrase. 
Processor is definable as (1) a data processor, (2) a system or mechanism that accepts a program as input, prepares it for execution and executes the process so defined with data to produce results or (3) a computer program.  See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Ed. 2000.  Processor is also definable as (1) a computer, (2) a central processing unit or (3) a program that translates another program into a form acceptable by the computer being used.  See American Heritage Dictionary of the English Language 4th Ed., 2006.  Accordingly, Examiners find processor can be defined or interpreted as either the entire computer, a processing portion of a computer or a computer program.  Accordingly, Examiners find processor implies no specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 935 Patent that any “processor" as interpreted above is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known processor of a prior art device can make the specific determination as recited in claim 32.  Rather a special purpose processor or computer would be required.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no more than a generic structure associated therewith.  Because “processor …” is merely a generic placeholder having no more than a generic structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function for “ii) accepting said light data from said photodetector; ii) accepting from said relative motion sensor relative motion data indicative of said change in said orientation of said manipulated object; and iii) determining a pose of said manipulated object based on data consisting of: 1) said light data for inferring an absolute pose of said manipulated object at times ti; and 2) said relative motion data indicative of said change in said orientation of said manipulated object between times t; wherein said pose is determined with respect to said world coordinates.”
Because FL #1 includes the function expressly noted above, the Examiner concludes that FL #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #1 will have its ordinary and accustomed meaning.
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 32-39, particularly claim 32 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1 beyond the generic presence of the term processor.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based on a review of the common definitions of processor as discussed above and the specific functions recited in FL #1, Examiners find that the only definition of processor that would apply herein is the processor being part of a computer, which would comprise a central processing unit, a memory for holding software instructions and those software instructions for performing the function of FL #1.  Based upon a review of the specification of the 935 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 would be the computer 940 shown in FIG. 22, which would comprise a memory and a central processing unit.  Furthermore, the processor may be a central processing unit (CPU), a graphics processing unit (GPU).  See 935 Patent at col.16, lines 10-12.  Furthermore, the steps of accepting data are ordinary functions of any processor, CPU or GPU.
However, as discussed above in the written description and new matter rejections, Examiners are unable to find a sufficient written description of the algorithm or programming steps for performing all the specific functions of FL #1.  Examiners do find that typical processors accept data, such a generic function of processors.  Nevertheless, Examiners are unable to find a corresponding algorithm or equation that determines a pose in world coordinates on based on “said relative motion data indicative of said change in said orientation of said manipulated object between times ti.”  Accordingly, while the hardware of the corresponding structures is discernable, Examiners are unable to clearly link all the functions recited in FL #1 with corresponding software or programming structures from the 935 Patent. 

B2.	FL #2: “determining by said processor a pose…” (Claims 22-31)
A further means-plus-function type phrase is recited in claim 22 (and included in each of dependent claims 23-31), which recites the processor “determining” “a pose…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 22 recites:
determining by said processor a pose of said manipulated object
based on data consisting of:
1) 	said light data for inferring an absolute pose of said
manipulated object at times ti; and
2) 	said relative motion data indicative of said change in said
orientation of said manipulated object between times ti;
wherein said pose is determined with respect to said world coordinates….

(B2)(a)	3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FL #2 recites a processor that is performing the above noted recited function.  Thus the analysis is directed to the structures of the processor performing this determining step.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure and/or an ambiguous structure.  Examiners further note that the specification of the 935 Patent does not define “processor” and thus the specification of the 935 Patent does not impart or disclose any specific structure for the phrase. 
Processor is definable as (1) a data processor, (2) a system or mechanism that accepts a program as input, prepares it for execution and executes the process so defined with data to produce results or (3) a computer program.  See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Ed. 2000.  Processor is also definable as (1) a computer, (2) a central processing unit or (3) a program that translates another program into a form acceptable by the computer being used.  See American Heritage Dictionary of the English Language 4th Ed., 2006.  Accordingly, Examiners find processor can be defined or interpreted as either the entire computer, a processing portion of a computer or a computer program.  Accordingly, Examiners find processor implies no specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 935 Patent that any “processor" as interpreted above is a sufficient structure to perform the function recited in FL #2.  Specifically, there is no suggestion that any known processor of a prior art device can make the specific determination as recited in claim 32.  Rather a special purpose processor or computer would be required.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no more than a generic structure associated therewith.  Because “processor …” is merely a generic placeholder having no more than a generic structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
Based upon a review of FL #2, the Examiner finds that the function associated therewith is “determining … a pose of said manipulated object based on data consisting of: 1) said light data for inferring an absolute pose of said manipulated object at times ti; and 2) said relative motion data indicative of said change in said orientation of said manipulated object between times ti; wherein said pose is determined with respect to said world coordinates” as explicitly recited in claim 22.
Because FL #2 includes the function expressly noted above, the Examiner concludes that FL #2 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #2 will have its ordinary and accustomed meaning.
(B2)(c)	3-Prong Analysis: Prong (C)
Based upon a review of the entire FL #2, the Examiner finds that FL #2 does not recite sufficient structure for performing the entire claimed function that is set forth within FL #2.   In fact, the Examiner finds that FL #2 recites insufficient structure of the processor sufficient to perform the claimed function, rather Examiners find claim 22 recites only the underlying function of determining a pose.  Because FL #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #2 meets invocation Prong (C).
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112(f).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure as described in the specification for performing the recited function.  See MPEP §2181(II).
Based on a review of the common definitions of processor as discussed above and the specific functions recited in FL #2, Examiners find that the only definition of processor that would apply herein is the processor being part of a computer, which would comprise a central processing unit, a memory for holding software instructions and those software instructions for performing the function of FL #2.  Based upon a review of the specification of the 935 Patent, the Examiners find that the closest corresponding hardware structure for the FL #2 would be the computer 940 shown in FIG. 22, which would comprise a memory and a central processing unit.  Furthermore, the processor may be a central processing unit (CPU), a graphics processing unit (GPU).  See 935 Patent at col.16, lines 10-12.
However, as discussed above in the written description and new matter rejections, Examiners are unable to find a sufficient written description of the algorithm or programming steps for performing specific functions of FL #2.  Specifically, Examiners are unable to find a corresponding algorithm or equation that determines a pose in world coordinates on based on “said relative motion data indicative of said change in said orientation of said manipulated object between times ti.”  Accordingly, while the hardware of the corresponding structures is discernable, Examiners are unable to clearly link all the functions recited in FL #2 with corresponding software or programming structures from the 935 Patent.

 D.	Conclusion of Claim Interpretation
	In view of the forgoing, Examiners will interpret FL #1 and FL #2 in the manner as provided above.  Because no remaining limitations invoke interpretation under 35 U.S.C. §112(f) and are not lexicographically defined, the remaining limitations will be interpreted using the broadest reasonable interpretation.

IX. CLAIM REJECTIONS – 35 U.S.C. §112 (2nd ¶)
The following is a quotation of pre-AIA  35 U.S.C. §112 (2nd ¶):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Indefiniteness of Claims 22-39
Claim limitations FL #1 and FL #2 invoke §112 (2nd ¶) as discussed above.  However, as also discussed above, the written description of the 935 Patent fails to clearly link or associate the claimed function to some corresponding structure for performing the entire recited functions of FL #1. Claims 22-39 are therefore indefinite.
The Examiners agree that the claimed processor in claims 22 and 32 is structure. The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to §112 (6th ¶) if it recites function without reciting sufficient structure for performing that function.
Once subject to the statutorily required interpretation under §112 (6th ¶), “[t]he next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
The Examiners have reviewed the 935 Patent and cannot locate a sufficient algorithm/software/programming to perform the claimed functions within FL #1 and FL #2. 
Claims 22-39 are therefore indefinite.
Additionally, Applicant has repeatedly argued that the claimed processor need not be special in any way.  “This type of processor does not need to be special in any way to provide the computations necessary to find the pose from the light data ….” Nov 2021 Amendment.  It is the Examiners position that a processor lends sufficient structure only to basic functions of a processor. All other computer-implemented functions require disclosure of an algorithm. And as noted by the Examiners, an algorithm is not disclosed for FL #1 and FL #2.

X. ALLOWABLE SUBJECT MATTER
While all claims are rejected under 35 U.S.C. §112 and §251 as provided above, Examiners note no prior art is being applied at this time.  Examiners note that the prior art, particularly Ribo, applied in prior actions teaches determining a pose using an interpolation process wherein at times ti, the determination of pose is made using only the light data and between times ti, the determination of pose is made using acceleration data and angular velocity data.  However, Ribo does not mention the exclusion of light data from determining pose between times ti.  Furthermore, Examiners find it unclear whether Ribo excludes linear acceleration data from its determination of pose between times ti.  Accordingly, Examiners find that the claims are allowable in view of the new matter functions added to the claims as discussed above.

XI. EXAMINERS’ RESPONSES TO APPLICANTS ARGUMENTS
Examiners note the Applicant arguments in the Jun 2022 Amendment traversing the rejections provided in the Jan 2022 Final.  However, in view of the substantial amendments to the claims, the rejections provided in the Jan 2022 Final are withdrawn.  Accordingly, arguments traversing those rejections are moot.

XII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 935 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XIII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIV. CONCLUSION
Claims 22-39 are pending and examined.
Claims 22-39 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiners further find that the 935 Patent under reissue herein also fails to disclose or support this feature as well as discussed below in the new matter rejections.
        2 Applicant has specifically stated:  “The interpolation of absolute pose between measurement times t; (at which absolute pose is determined optically) does not require “combining”. Here, “determining the pose” is “based on said light data and said relative motion data” in the sense that light data is used for the optical determining of absolute pose at times t; and relative position or movement is used for interpolating between these times ti. There is no “combining” here.”  See Jan 2021 Amendment page 12